PD-0316-15 & PD-0317-15
                     PD-0316&0317-15                               COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                Transmitted 3/23/2015 12:45:09 PM
                                                                   Accepted 3/25/2015 1:31:23 PM
                                                                                     ABEL ACOSTA
                        PDR No. ____________________                                         CLERK

            Court of Appeals Nos. 13-13-00618-CR & 13-13-619-CR

JAMES ROBERT MONTOYA                     §       IN THE TEXAS COURT OF
                                         §
v.                                       §          CRIMINAL APPEALS
                                         §
THE STATE OF TEXAS                       §           AT AUSTIN, TEXAS

PETITIONER’S CORRECTED MOTION FOR EXTENSION OF TIME TO FILE
         PRO SE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes JAMES ROBERT MONTOYA, Petitioner in the above styled and

numbered cause, and moves this Court for a 90-day extension to file his Petition for

Discretionary Review, and would show as follows:

      1.    Petitioner has been convicted for the offenses of Aggravated Sexual

Assault and Aggravated Kidnapping, and has been assessed sentences of 30 years

and10 years respectively, sentences to run concurrently.

      2.    The Thirteenth District Court of Appeals issued an unpublished decision

in this case on October 17, 2014. James Robert Montoya v. State of Texas, 13-13-

00618-CR & 13-13-619-CR-CR (Tex.App.- Corpus Christi-Edinburg, March 12,

2015). The PDR in this case is due on or before April 13, 2015.

      3.    The undersigned counsel is appointed and will not be continuing his



                                                                                    1
                     March 25, 2015
representation in this matter. Mr. Montoya has been advised of his right to retain

counsel, or to proceed pro se in this court in seeking a Petition for Discretionary

Review.

      4.     In order for Mr. Montoya to either retain counsel, or to obtain the record

and other necessary documents in which to prepare a PDR, the undersigned counsel

requests this Court extend the deadline to file the PDR in this case by 90 days from

the current due date.

      5.     Mr. Montoya’s personal information for the purposes of notices by this

Court is as follows:

                                 Mr. James Robert Montoya
                                 # TDCJ # 01893457
                                 TDCJ Byrd Unit
                                 21 FM 247
                                 Huntsville, TX 77320


      WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this

Court grant this Motion, and grant an additional 90 days to file a PDR in this case

                                       Respectfully submitted,

                                       Law Office of Alexander L. Calhoun
                                       4301 W. William Cannon Dr., Ste. B-150, # 260
                                       Austin, TX 78749
                                       Tele: 512/ 420-8850
                                       Fax: 512/ 233 - 5946
                                       Cell: 512/ 731-3159

                                                                                          2
                                      Email: alcalhoun@earthlink.net

                                      BY:_/s/ Alexander L        Calhoun
                                      Alexander L. Calhoun
                                      State Bar No.: 00787187

                                      Attorney for James Robert Montoya



                         CERTIFICATE OF SERVICE

      I hereby certify that on March 23, 2015, a copy of the above and foregoing motion

has been served upon the Travis County District Attorney's Office, at the following

address:

Travis County District Attorney
Capitol Station
P.O. Box 1748
Austin, TX 78767

and by United States Mail to the State Prosecution Attorney by U.S. Mail at the

following address:

State Prosecuting Attorney
P.O. Box 13046
Capitol Station
Austin, Texas 78711

by United States Mail.


                                       /s/    Alexander L Calhoun
                                      Alexander L. Calhoun

                                                                                      3